This is a petition to rehear the above cause, reported 167 N.C. 357. On the trial the court permitted the introduction of a judgment roll in the case of Thomas J. Keenan v. City of Wilmington and Louisa G. Wright. *Page 303 
We hold that the said judgment roll was not competent evidence for the purpose of locating the division line between the plaintiff's land and that of the defendant Rhodes, it appearing that Rhodes     (247) was not a party to the said action and not bound by the judgment.
Such judgment is not competent for the purpose of estopping Rhodes in locating the division line between him and the plaintiff. If it is to be used as a mere link in the plaintiff's chain of title, it is competent for that purpose.
The petition to rehear is
Dismissed.